Citation Nr: 0905458	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-38 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected bilateral hearing loss prior to June 23, 2008. 

2. Entitlement to an initial rating in excess of 50 percent 
for service-connected bilateral hearing loss from June 23, 
2008 onward.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to January 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which granted 
service connection for bilateral hearing loss and assigned an 
initial noncompensable rating, effective November 25, 2005.  
Thereafter, the Veteran appealed with respect to the 
initially assigned rating.  While his appeal was pending, an 
October 2008 rating decision assigned a 50 percent 
evaluation, effective June 23, 2008.  However, as this rating 
is still less than the maximum benefit available, the appeal 
is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In May 2008, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 


The Veteran and his spouse testified at a personal hearing 
before the undersigned Veterans Law Judge, sitting at the RO 
in March 2008.  A transcript of the hearing is associated 
with the claims file.


FINDINGS OF FACT

1.  At a February 2006 VA audiological examination, the 
Veteran demonstrated Level IV hearing acuity in the right ear 
and Level II hearing acuity in the left ear.

2.  At a June 2008 VA audiological examination, the Veteran 
demonstrated Level VIII hearing acuity in the right ear and 
Level VIII hearing acuity in the left ear.

3.  At a September 2008 VA audiological examination, the 
Veteran demonstrated Level VIII hearing acuity in the right 
ear and Level VIII hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected bilateral hearing loss have not been met prior to 
June 23, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2008).

2. The criteria for a rating in excess of 50 percent for 
service-connected bilateral hearing loss have not been met 
for the period from June 23, 2008 onward.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must also be provided before 
the initial unfavorable AOJ decision on the claims for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the Board notes that initial rating claims are 
generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the Veteran and of his concomitant responsibilities in 
the development of his claim involving such downstream issues 
is not required when the Veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003. 
.
Nevertheless, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  In this case, the Veteran was provided with a 
VCAA notification letter in December 2005 and January 2006, 
prior to the initial unfavorable rating decision issued in 
February 2006.  An additional VCAA letter was sent in August 
2006.  

Initially, the Board notes that, in Pelegrini, the Court held 
that VA must request that the claimant provide any evidence 
in his possession that pertains to the claim based upon the 
contents of 38 C.F.R. § 3.159(b).  18 Vet. App. at 120-21.  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to no longer state that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim (the fourth element of 
notice as required under Pelegrini) effective May 30, 2008).  
Thus, any error related to this element is harmless. 
 
In reviewing the claims file, the Board observes that the 
VCAA notices issued in December 2005 and January 2006 were 
fully compliant with the VCAA by informing the Veteran of the 
type of evidence necessary to establish service connection, 
how VA would assist him in developing his claim, and his and 
VA's obligations in providing such evidence for 
consideration.  Thus, with regard to the Veteran's service 
connection claim for a bilateral hearing loss, all VCAA 
notice requirements were met.

As for the Veteran's initial rating claims, the Board notes 
that no duty to assist arises upon receipt of a Notice of 
Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 
23353 (adding paragraph (3) under § 3.159(b).  However, 
generally, failure to provide pre-adjudicative notice of any 
elements of claim the Veteran must substantiate is presumed 
to create prejudicial error.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  The Secretary has the burden to show that 
this error was not prejudicial to the Veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Additionally, a statement of the case (SOC) or supplemental 
SOC (SSOC) constitutes "readjudication decisions" that 
comply with all due process requirements if preceded by 
adequate VCAA notice.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  Therefore, as a matter of law, 
providing the Veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from 
any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  In the present case, the August 2006 
letter advised the Veteran that he must show that his 
service-connected disability had increased in severity, and a 
March 2007 letter advised him of the evidence necessary to 
substantiate a disability rating and effective date, and 
these notices were followed by an SSOC in October 2008.  

Therefore, the Board finds that the defect with regard to the 
timing of notice as required by Dingess/Hartman was cured by 
subsequent readjudication.  Additionally, throughout the 
claims process, the Veteran has had a meaningful opportunity 
to participate effectively in the development of the claims.  
Moreover, the Veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements), citing Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Thus, the Board finds that there has 
been no prejudice to the Veteran, and any defect in the 
timing of the notice has not affected the fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine), on remand, 20 Vet. App. 537 
(2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess/Hartman; cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or 
information). 

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, they are not 
applicable to the instant claims.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and affording him 
a VA examination.  The Veteran's service treatment records, 
VA medical records, and the reports of February 2006, June 
2008, and September 2008 VA examinations were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claims.  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's bilateral hearing loss.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the Veteran's 
service-connected bilateral hearing loss.

The Veteran's service-connected bilateral hearing loss is 
assigned a noncompensable rating evaluation pursuant to 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2008).  The 
Veteran contends that the severity of his hearing loss 
warrants a rating in excess of the ratings assigned during 
the appeal period.
 
Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
(Maryland CNC) combined with the average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000, and 4000 cycles per second.  To 
rate the degree of disability for service-connected hearing 
loss, the Rating Schedule has established eleven auditory 
acuity levels, designated from Level I, for essentially 
normal acuity, through Level XI, for profound deafness.  38 
C.F.R. § 4.85(h), Tables VI, VIA (2008).  In order to 
establish entitlement to a compensable rating for hearing 
loss, certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss must be met.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The results of the pure tone audiometry test and speech 
discrimination test are charted on Table VI, Table VIA, in 
exceptional cases as described in 38 C.F.R. § 4.86, and Table 
VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  
Table VIA is for consideration when an exceptional pattern of 
hearing loss is shown, specifically when the pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels 
or more, or when the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 
C.F.R. § 4.86.   When the pure tone threshold at 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more in a particular 
ear, determination of the level of hearing acuity in that ear 
will be made using either Table VI or Table VIA, whichever 
results in the higher numeral.  Id.  

The Veteran submitted his claim for service connection in 
November 2005 and appealed the initial rating in August 2006.  
The Board observes that at a February 2006 VA examination the 
Veteran was diagnosed with moderate to moderately severe 
gradually sloping bilateral sensorineural hearing loss.  Pure 
tone thresholds recorded, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

50
55
65
65
LEFT

50
60
70
75

The average decibel loss was 58.75 decibels in the right ear 
and 63.75 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and 94 percent in the left ear.  Using Table VI, 
these audiometric test results show the Veteran had Level IV 
hearing acuity in his right ear, and Level II hearing acuity 
in his left ear.  38 C.F.R. § 4.85.  Applying the percentage 
ratings for hearing impairment found in Table VII, Level IV 
hearing acuity in the right ear combined with Level II 
hearing acuity in the left ear results in a noncompensable 
rating.  Id.  

At June 2008 and September 2008 VA examinations, the 
Veteran's diagnosis was bilateral moderately severe to severe 
bilateral sensorineural hearing loss.  In June 2008, pure 
tone thresholds recorded, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

60
70
65
70
LEFT

60
70
70
70

The average decibel loss was 66.25 decibels in the right ear 
and 67.5 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 52 percent in the 
right ear and 52 percent in the left ear.  Using Table VI and 
Table VIA, the Veteran's hearing acuity was at Level VIII in 
his right ear and at Level VIII in his left ear.  38 C.F.R. § 
4.85.  Level VIII hearing acuity combined with Level VIII 
hearing acuity results in a 50 percent disability rating.  
Id.  

At the September 2008 VA examination, pure tone thresholds 
recorded, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

60
70
70
70
LEFT

65
65
70
75

The average decibel loss was 67.5 decibels in the right ear 
and 68.75 decibels in the left ear with speech recognition 
ability of 52 percent in the right ear and 44 percent in the 
left ear.  The Veteran again had Level VIII hearing acuity in 
his right ear, and Level VIII hearing acuity in his left ear, 
resulting in a 50 percent disability evaluation.  38 C.F.R. § 
4.85.  

The Veteran's disability evaluation was increased from a 
noncompensable rating to a 50 percent rating evaluation as of 
June 23, 2008, the date of the first VA examination to show 
an increase in severity.  Based on the above, the Veteran is 
not entitled to a compensable rating evaluation for the 
period prior to June 23, 2008 or to a rating in excess of 50 
percent from June 23, 2008 onward.  The Board acknowledges 
the statements of the Veteran that his bilateral hearing loss 
warrants a higher rating evaluation; however, the opinions 
and observations of the Veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.85, 
Diagnostic Code 6100, with respect to determining the 
severity of his service-connected bilateral hearing loss.  
See Espiritu v. Derwinski, 2 Vet. App. 792 (1992); 38 C.F.R. 
§§ 3.159(a)(1), (2) (2008).  There is no competent evidence 
showing that the Veteran's hearing loss disability is more 
severe than at the VA audiological examinations considered 
herein.  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Such application of the Rating 
Schedule to the audiometric test results of record does not 
show that the Veteran experiences a level of hearing 
impairment not compensated by the assigned rating for either 
stage of the appeal period.  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
because the preponderance of the evidence is against the 
Veteran's claim for initial ratings greater than those 
assigned for stage of the appeal, that doctrine is not 
applicable in this case.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7.  Therefore, the Veteran's claims must be 
denied.  

An extraschedular rating is a component of initial rating 
claims.  Barringer v. Peake, 22 Vet. App. 242 (2008); see 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's service-connected bilateral hearing loss 
present such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  There are no symptoms of the Veteran's hearing 
loss for consideration in this case that are not contemplated 
by the schedular rating criteria.  Thus, referral for an 
extraschedular rating is not warranted.  

The Board acknowledges the Veteran's arguments, as well as 
those of his spouse, as to the impact on the Veteran's daily 
life of his bilateral hearing loss.  However, as the Board 
has not determined that the rating criteria are inadequate, 
an extraschedular referral due to this factor is not 
necessary.  


ORDER

An initial compensable rating for service-connected bilateral 
hearing loss prior to June 23, 2008 is denied.

An initial rating in excess of 50 percent for service-
connected bilateral hearing loss from June 23, 2008 onward is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


